Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 12, 17, 21, 22, 26-28, 30, 31, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Allu et al. (United States Patent Application Publication US 2015/0301880), hereinafter Allu, in view of KWAK DONG HYUN, KANG MUN GU (KR 101871461), hereinafter KWAK.

Regarding claim 1, Allu teaches a method comprising: retrieving a boot image and a configuration parameter from local storage of a computing node of a computing node cluster; ([0024] “Each of the nodes 104, 105, 110 and 111 includes a boot device. A boot device is used to boot up each of the nodes 104, 105, 110 and 111.” [0013] “Boot devices are devices used to boot a computer. For example, when a computer is powered up (e.g., when a user presses a power button on the computer), a small computer program (e.g., the Basic Input/Output System (BIOS) stored in a read-only memory device (ROM)), automatically runs, which, in part, causes the boot device to initiate a boot loading procedure.” [0027] “additional information used for system booting, such as boot loader instructions, files and programs related to a file system, diagnostic tools, firmware for the boot device, etc.” As shown in Fig. 1, a node of clustered storage system is interpreted as a computing node of a computing node cluster. An image of an operating system and files and program related to a file system, firmware, etc. from ROM is interpreted as a boot image and configuration parameters from local storage of a computing node of a computing node cluster, which is loaded into the memory 205 to initiate a boot loading procedure.)
performing a cluster check at the computing node after performance of an initial boot operation using the boot image and the configuration parameter; (Fig. 4 403, After beginning the initial booting procedure of the node using the image from the local ROM, diagnostic service to detect problem with target boot device is interpreted as performing a cluster check at the computing node after performance of boot operations using the boot image and the configuration parameters.) and 
in response to detection of failure of the computing node during another cluster check: providing, from the computing node, a remote boot request to a remote computing node to retrieve the remote boot image and a remote configuration parameter; ([0028] “The remote management module controller 212 is configured to perform the remote management functions related to diagnostics, repair, and monitoring, which are separate from the primary functions performed by the operating system 208 of the node control module 106.” [0032] “At a first stage (i.e., stage "1 "), the remote management module 108 detects, via the diagnostic service, a problem with a boot device of the node 111.” [0062] “at processing block 422 the manager RMM transfers the selected portion of the boot data to the second node via a cluster network.” [0070] “The diagnostic service then continues to run on both the manager RMM and the target RMM until another boot device problem is detected, at which point the flow 400 can return to processing block 405.” As the problem with a boot device of the node is detected, which is interpreted as in response to detection of failure of the computing node, copy of selected portion of manager node’s boot device via cluster network to configure boot device of node with the copy of the boot data. Furthermore, after fixing the detected failure or problem, when another boot device problem is detected, which is interpreted as during another cluster check, the problem is fixed again.)
wherein the remote configuration parameter has a value that is specific to the computing node; ([0067] “the remote management module 115 generates customized boot data 623 for the target node 111 (e.g., configures the boot device 211 with customized configuration files and settings unique to the hardware, software, or functionality of the target node 111).” A customized configuration files and setting unique to the target node is interpreted as the remote configuration parameter has a value that is specific to the computing node.)
receiving, at the computing node, the remote boot image and remote configuration parameter from the remote computing node based on the remote boot request; (Fig. 4 405, and 407. From the flowchart from 405, when the problem is detected, which is interpreted as in response to failing the cluster check, 422 in Fig. 5, “transfer the selected portion of the boot data to the second node via a cluster network” & 415 in Fig. 5 “receipt of selected portion of manager boot data?” is interpreted as retrieving a remote boot image and remote configuration parameters from the manager RMM via a cluster network or a remote computing node via a network.) and 
performing a subsequent boot operation at the computing node using the remote boot image and the remote configuration parameter. (Fig. 5, 417 “initiate reboot of target node”& 419 “Use copy of boot data from manager node to configure target boot device.” Using the remote boot image and remote configuration parameters from a remote computing node, the target node is rebooted, which is interpreted as performing boot operations at the computing node.)
However, Allu does not teach in response to passing the cluster check, providing the boot image to a remote computing node to update a remote boot image with the boot image retrieved from the local storage.
KWAK teaches in response to passing the cluster check, providing the boot image to a remote computing node to update a remote boot image with the boot image retrieved from the local storage. (Page 3 Lines 1-15 “The client 110 backs up the operating system when a backup event set in the operating system is generated. Here, the backup event is an event that occurs when the used frequency information, the usage time information, and the usage history information of the operating system are analyzed and the determined weight value is determined to be a set value or more… If it is determined that the storage capacity is less than the set capacity, the client 110 transmits the data about the backup operating system to the server 120.” Page 8 Lines 13-19, The backup event set in the operating system including various checks on the client is generated. When the backup event is generated, which is interpreted as in response to passing the cluster check, the client transmits the data about the backup operating system to the server, which is interpreted as providing the boot image to a remote computing node. Furthermore, KWAK discloses the backup of the operating system at different time in order to update the backup of the operating images in the server, which is interpreted as update a remote boot image with the boot image retrieved from the local storage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allu by incorporating the teaching of KWAK of in response to passing the cluster check, providing the boot image to a remote computing node to update a remote boot image with the boot image retrieved from the local storage. They are all directed toward restoring the system from the system fail. As recognized by KWAK, when operating system fails, conventional backup programs and the like have a high license fee, which is a barrier to entry of general users and a very complicated problem for users who do not have professional knowledge. (“BACKGROUND-ART”) Thus, by providing or backing up the boot image to a remote compute node when the boot image at the client is ready to be updated at the server, the user can restore the system failure using the back up image without relying on a high license fee or professional knowledge. Therefore, it would be advantageous to incorporate the teaching of KWAK of in response to passing the cluster check, providing the boot image to a remote computing node to update a remote boot image with the boot image retrieved from the local storage in order to provide a system and a method for users to restore the system failure without relying on a high license fee or professional knowledge.

Regarding claim 2, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu, as modified above, teaches further comprising determining that the cluster check fails if retrieval of at least one of the boot image or the configuration parameter from the local storage fails. ([0032] “The problem with the boot device of the node 111 may be related to hardware (e.g. a corrupt compact flash card of the boot device) or software (e.g., a corrupt image of boot data, such as a corrupted version of an operating system for the node 111, bad sectors in a compact flash card, unsupported versions of firmware, etc.).” The failure of the diagnostic in the cluster due to the problem with the boot device to load the operating system from the local ROM into the memory or the problem with boot data is interpreted as the cluster check fails if retrieval of the boot image and the configuration parameters from the local storage fails.)

Regarding claim 6, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu, as modified above, teaches during a configuration update process, initiating performance of the cluster check at the computing node before installing an update of at least one of the boot image or the configuration parameter retrieved from the local storage. (Fig. 4 403, 405, 404, Fig. 5 420. [0018] “Examples of remote diagnostic, repair and monitoring functionality include remote sensor monitoring, remote event logging, remote administration, remote non stop operation, remote firmware updates, remote hardware assisted takeover, etc.” Installing an update the boot data of the local ROM in the node with the boot data from the manager node, which is selected portion of manager boot data, is determined after failure of the diagnostic service due to the problem with the boot device of the node. Thus, performance of the cluster check at the computing node is performed before update of the boot image and the configuration parameters from the local storage with the remote boot image and the remote configuration parameters. Furthermore, remote diagnostic includes remote firmware update, which is interpreted as during a configuration update process.)

Regarding claim 7, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu, as modified above, teaches during the configuration update process, initiating performance of the cluster check at the computing node in response to completion of the update of at least one of the boot image or the configuration parameters retrieved from the local storage. (Fig. 5 423, 424. After updating the local boot data with the boot data from the manager node, diagnostic service is re-initiated, which is interpreted as initiating performance of the cluster check at the computing node in response to completion of the update of the boot image and the configuration parameters from the local storage.)

Regarding claim 8, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu, as modified above, teaches further comprising, during the cluster check, checking an installed service, hardware and software version compatibility, hardware health, network connectivity, or any combination thereof. ([0032] “The problem with the boot device of the node 111 may be related to hardware (e.g. a corrupt compact flash card of the boot device) or software (e.g., a corrupt image of boot data, such as a corrupted version of an operating system for the node 111, bad sectors in a compact flash card, unsupported versions of firmware, etc.).” Corrupted version of an operating system for the node and unsupported versions of firmware is interpreted as software version compatibility. Corrupt compact flash card of the boot device is interpreted as hardware health. They are checked during diagnostic services.)

Regarding claim 10, Allu teaches a computing node comprising: at least one processor; (Fig. 2 “Main processor” 203) and memory storing instructions ([0078] “These computer program instructions may also be stored in a computer readable medium…the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flow chart and/or block diagram block or blocks.” The instructions stored in the computer readable medium for the flow chart as shown in Fig. 4 and Fig. 5 are interpreted as memory storing instructions.) that, when executed by the at least one processor, cause the computing node to: perform a cluster check to verify a valid configuration; (Fig. 5 403 & 405. As discussed above in the claim 1, the diagnostic service to detect problem with target boot device is interpreted as a cluster check to verify a valid configuration.) in response to detection of failure of the computing node during another the cluster check: initiate a reboot of the computing node; ([0028] “The remote management module controller 212 is configured to perform the remote management functions related to diagnostics, repair, and monitoring, which are separate from the primary functions performed by the operating system 208 of the node control module 106.” [0032] “At a first stage (i.e., stage "1 "), the remote management module 108 detects, via the diagnostic service, a problem with a boot device of the node 111.” [0062] “at processing block 422 the manager RMM transfers the selected portion of the boot data to the second node via a cluster network.” [0070] “The diagnostic service then continues to run on both the manager RMM and the target RMM until another boot device problem is detected, at which point the flow 400 can return to processing block 405.” As the problem with a boot device of the node is detected, which is interpreted as in response to detection of failure of the computing node, copy of selected portion of manager node’s boot device via cluster network to configure boot device of node with the copy of the boot data. Furthermore, after fixing the detected failure or problem, when another boot device problem is detected, which is interpreted as during another cluster check, the problem is fixed again.) during the reboot of the computing node, retrieve a remote boot image and remote configuration parameters from a remote computing node via a network to perform the reboot. (Fig. 5 415, 419, 422. During the rebooting procedure, the boot data is received from the manager node via a cluster network, which is interpreted as retrieve a remote boot image and remote configuration parameters from a remote computing node via a network to perform the reboot.)
KWAK teaches in response to passing the cluster check, providing the boot image to a remote computing node to update a remote boot image with the boot image retrieved from the local storage. (Page 3 Lines 1-15 “The client 110 backs up the operating system when a backup event set in the operating system is generated. Here, the backup event is an event that occurs when the used frequency information, the usage time information, and the usage history information of the operating system are analyzed and the determined weight value is determined to be a set value or more… If it is determined that the storage capacity is less than the set capacity, the client 110 transmits the data about the backup operating system to the server 120.” Page 8 Lines 13-19, The backup event set in the operating system including various checks on the client is generated. When the backup event is generated, which is interpreted as in response to passing the cluster check, the client transmits the data about the backup operating system to the server, which is interpreted as providing the boot image to a remote computing node. Furthermore, KWAK discloses the backup of the operating system at different time in order to update the backup of the operating images in the server, which is interpreted as update a remote boot image with the boot image retrieved from the local storage.)

Regarding claim 30, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu, as modified above, further teaches wherein the remote configuration parameter includes at least one of an internet protocol address or a software key. ([0067] “firmware data of a device, device-specific configuration information, a unique identifier for a device such as a serial number or MAC address, a description of a function for a device, etc…The configuration program can further include one or more checksum algorithms to generate and store checksums in files when receiving and writing the copy of the generic boot data 614. The checksum algorithms can verify data integrity and/or data authentication of the copy of the generic boot data 614.” The customized configuration data includes MAC address, the checksum algorithms to verify data integrity and/or data authentication of the copy of the generic boot data, which is interpreted as a software key.)

Regarding claims 12, 31 and 33, the claims 12 31 and 33 are the apparatus claims of the method claims 1 and 30. The claims 12 and 31 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Allu in view of KWAK teaches all the limitations of the claims 12, 31, and 33.

Regarding claims 17 and 32, the claims 17 and 32 do not further teach or define the limitation over the limitations recited in the rejected claims 10 and 30 above. Allu further teaches a boot/backup manager configured to perform a cluster check to determine a valid configuration. (Fig. 1 115 “REMOTE MANAGEMENT MODULE” “1. DETECT A PROBLEM WITH A BOOT DEVICE OF SECONDARY NODE 111.” Remote management module to detect a problem with a boot device of secondary node is interpreted as a boot/backup manager configured to perform a cluster check to determine a valid configuration. Furthermore, [0080] “The term "computer" as used herein comprises any kind of computing system, machine, or device, including a personal computer, a laptop, a server, a tablet, a smartphone, a smartwatch, etc. A computer can also comprise a computing system that is communicatively coupled with other computer systems to form a set of computing systems that coordinate to perform functions similar to that of a single computing system.”) Therefore, Allu in view of KWAK teaches all the limitations of the claims 17 and 32.

Regarding claims 21, 22, 26-28 and 32, the claims 21, 22, 26-28 and 32 are at least one non-transitory computer-readable storage medium including instructions. Allu teaches at least one non-transitory computer-readable storage medium. ([0078] “These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks.”)The claims 21, 22, and 26-29 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 2, 6-8 and 30above. Therefore, Allu in view of KWAK teaches all the limitations of the claims 21, 22, 26-29 and 32.

Claims 3, 4, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allu in view of KWAK and further in view of Merkin et al. (United States Patent Application Publication US 2002/0099971), hereinafter Merkin.

Regarding claim 3, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
However, Allu in view of KWAK does not teach in response to failing the cluster check, setting an indicator to cause the computing node to default to use of the remote boot image and the remote configuration parameter during a second subsequent boot operation.
Merkin teaches in response to failing the cluster check, setting an indicator to cause the computing node to default to use of the remote boot image and the remote configuration parameter during a second subsequent boot operation. (Fig. 2 “Is Boot Status “Unknown” or “Local Boot Successful”?” [0017] “In response to the state of the status indication being the local boot attempt state, preboot image 110b assumes that client system 120 did not boot successfully using local boot image 134 on a previous boot attempt. Accordingly, preboot image 110b causes boot image 112a to be located and downloaded onto client system 120…remote boot image 112a is retrieved from server 100 and copied into memory 128 as indicated by remote boot image 112b being shown in memory 128. Instead of causing control of client system 120 to be returned to the system firmware, preboot image 110b causes client  system 120 to boot using remote boot image 112b.” [0023] “If the computer system does not successfully boot using the local boot image, then the status indication remains in local boot attempt state 304. From local boot successful state 308, the status indication is transitioned back to local boot attempt state 304 in response to the computer system attempting to boot using a local boot image.” Not successfully boot using the local boot image is set a status indicator as “local boot attempt state,” which leads to locate and download a remote boot image. Furthermore, based on the status indication of the local boot attempt state, the system assumes that boot using the local boot image was not successful. Accordingly, preboot image uses boot image in the boot after failure of booting from the local boot image, which is interpreted as during a second subsequent boot operation.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allu in view of KWAK by incorporating the teaching of Merkin to set an indicator to cause the computing node to default to use of the remote boot image and the remote configuration parameters during a second subsequent boot operation. They are all directed toward network booting between computer systems in a network. As recognized by Merkin, when a computer system operates in a remote location, the ability of the computer system to reliability boot itself becomes a concern, which may be solved by redundant components to provide a back-up to the primary components. ([0002]) However, redundant components or components with enhanced characteristics may increase the total cost of the computer system. ([0002]) By setting an indicator to perform remote boot operations, upon initiating booting procedure, the computer system can immediately identify the problem with the local boot image and configuration parameters, which can retrieve the remote boot image and remote configuration parameters at the initial booting procedure providing a fault-resilient boot. Therefore, it would be advantageous to incorporate the teaching of Merkin to set an indicator to default to performance of boot operations using the remote boot image and the remote configuration parameters during a second subsequent boot operation in order to provide the fault-resilient boot.

Regarding claim 4, Allu in view of KWAK and further in view of Merkin teaches all the limitations of the method of claim 3, as discussed above.
Merkin further teaches in response to a received request, resetting the indicator to cause the computing node to default to use of the boot image and the configuration retrieved from the local storage during a third subsequent boot operation. ([0016] “The next time client system 120 boots, preboot image 110b will either detect the local boot successful state indicating that client system 120 booted successfully using the local boot image on a previous boot attempt or the local boot attempt state indicating that client system 120 did not boot successfully using the local boot image on a previous boot attempt.” [0023] “In response to a computer system attempting to boot using a local boot image, the status indication is transitioned to a local boot attempt state 304 as indicated by an arrow 302. If the computer system successfully boots using the local boot image, then the status indication is transitioned to a local boot successful state 308 as indicated by an arrow 306.” In response to a computer attempting to boot using a local boot image, which is interpreted as in response to a received request, the computer system boots using the local boot image, which is interpreted as use of the boot image and the configuration retrieved from the local storage. When the booting is successful, the status indicator is changed or reset to local boot successful state, which causes the system to boot using the local boot image during the next boot operation. The next boot operation using the local boot image, which is interpreted as during a third subsequent boot operation, is interpreted as cause the computing node to default to use of the boot image and the configuration retrieved from the local storage.)

Regarding claims 23, and 24, the claims 23, and 24 are at least one non-transitory computer-readable storage medium including instructions. Allu in view of KWAK and further in view of Merkin teaches at least one non-transitory computer-readable storage medium. ([0078] “These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks.”)The claims 23, and 24 do not further teach or define the limitation over the limitations recited in the rejected claims 3 and 4 above. Therefore, Allu in view of Kowalski and further in view of Merkin teaches all the limitations of the claims 23, and 24.

Claims 9, 14-16, 18, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Allu in view of KWAK and further in view of Husain et al. (United States Patent Application Publication US 2015/0089022), hereinafter Husain.

Regarding claim 9, Allu in view of KWAK teaches all the limitations of the method of claim 1, as discussed above.
Allu teaches booting to a system service included in the boot image during the initial boot operation. ([0029] “when the node 111 boots, among other initial booting procedures, the boot device 211 causes an image of an operating system 209 (equivalent to operating system 208) to load into the memory 205 so that the operating system 209, in connection with the main processors(s) 203, can perform its primary functions of storing data and communicating with the manager node 104 in the clustered environment. The remote management module controller 213 is also configured to communicate with the operating system 209 using IPMI messaging via one or more serial communications 219.” During initial booting procedure, an image of an operating system is loaded into the memory, which is interpreted as a system service included in the boot image.)
However, Allu in view of KWAK does not teach booting to a hypervisor.
Husain teaches booting to a hypervisor. ([0100] “at least one PXE boot image may implement a hypervisor and associated boot environment whereby a microserver is bootable into the hypervisor. Thus, the PXE boot image may provide both a virtual machine (VM) and a hypervisor (and associated boot environment) into which the microserver may be booted.” The microserver boots into a hypervisor included in a PXE boot image.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Allu in view of KWAK by incorporating the teaching of Husain of the operating system including a hypervisor. They are all directed toward networked computing systems. As well known in the art, a hypervisor allows to run and monitor concurrent virtual machines on a hose without operating multiple application on the same hardware. Furthermore, a hypervisor allows multiple operating environment on one system while isolating different operating systems and applications from the underlying host and securing the operating environment from internal conflicts. Therefore, it would be advantageous to incorporate a hypervisor to operate multiple operating environment on one system while isolating different operating systems and applications and securing the operating environment from internal conflicts.

Regarding claim 14, Allu in view of KWAK teaches all the limitations of the computing node of claim 10, as discussed above.
Husain teaches wherein the instructions further cause the computing node to boot to an operating system configured to support a virtualized platform included in the remote boot image. ([0100] “at least one PXE boot image may implement a hypervisor and associated boot environment whereby a microserver is bootable into the hypervisor. Thus, the PXE boot image may provide both a virtual machine (VM) and a hypervisor (and associated boot environment) into which the microserver may be booted.” The microserver boots into a hypervisor included in a PXE boot image.)

Regarding claim 15, Allu in view of KWAK teaches all the limitations of the computing node of claim 14, as discussed above.
Husain teaches wherein the instructions further cause the computing node to boot to a hypervisor included in the remote boot image. ([0063] “Each PXE image may encapsulate or encode an operating system (OS) or a boot image…the boot image may contain any bootable item, including a regular machine image and/or a hypervisor, among others.” [0100] “” The operating system is included in the remote boot image. Husain teaches PXE image also includes a hypervisor and associated boot environment.)

Regarding claim 16, Allu in view of KWAK teaches all the limitations of the computing node of claim 10, as discussed above.
Husain teaches the instructions that cause the computing node to retrieve the remote boot image and the remote configuration parameters from the remote computing node via the network are part of a pre-boot execution environment. ([0061] “"Pre-boot eXecution Environment" (PXE)” [0063] “embodiments of a system and method for managing and using PXE boot images implemented on microservers in a distributed computer system are disclosed. Each PXE image may encapsulate or encode an operating system (OS) or a boot image.” [0100] “at least one PXE boot image may implement a hypervisor and associated boot environment whereby a microserver is bootable into the hypervisor. Thus, the PXE boot image may provide both a virtual machine (VM) and a hypervisor (and associated boot environment) into which the microserver may be booted.” A Pre-boot eXecution Environment (PXE) image in a distributed computer system is interpreted as part of a pre-boot execution environment. The microserver boots into a hypervisor included in a PXE image.)

Regarding claim 18, the claim 18 does not further teach or define the limitation over the limitations recited in the rejected claim 16 above. Therefore, Allu in view of KWAK and further in view of Husain teaches all the limitations of the claim 18.

Regarding claim 20, Allu in view of KWAK and further in view of Husain teaches all the limitations of the claim 18, as discussed above.
Allu, as modified above, further teaches wherein while using the remote boot image and the remote configuration parameter, the processor is further configured to execute the executable instructions for the boot/backup manager to initiate a replacement of the local boot image and the local configuration parameter with the remote boot image and the remote configuration parameter in response to receipt of indication of a repair associated with the failed cluster check. (Fig. 4 405, 404, 415, 419. When problem with target boot device is detected, which is interpreted as in response to receipt of indication of a repair associated with the failed cluster check, a selected portion of manager boot data or the entire boot data received from the manager node or the remote device, which is interpreted as remote boot image and the remote configuration parameters, is written to the target boot device, which is interpreted as initiate a replacement of the local boot image and the local configuration parameters.)

Regarding claim 29, the claim 29 is at least one non-transitory computer-readable storage medium including instructions. Allu in view of KWAK and further in view of Husain teaches at least one non-transitory computer-readable storage medium. ([0078] “These computer program instructions may also be stored in a computer readable medium that can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions stored in the computer readable medium produce an article of manufacture including instructions which implement the function/act specified in the flowchart and/or block diagram block or blocks.”) The claim 29 does not further teach or define the limitation over the limitations recited in the rejected claim 9 above. Therefore, Allu in view of KWAK and further in view of Husain teaches all the limitations of the claim 29.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/1/2022, with respect to the rejection(s) of claim(s) 1-4, 6-10, 12, 14-18, 20-24, 26-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KWAK. KWAK teaches transmitting the operating system image from the client to the server to back up the operating system image when the backup event set in the operating system is generated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAGANO HIROAKI (JP 2008003815) teaches a snapshot creating means for creating a snapshot OS image prior to the start of the OS image update means and writing it in the external storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187